
	
		I
		112th CONGRESS
		1st Session
		H. R. 2704
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2011
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To reduce the spread of sexually transmitted infections
		  in correctional facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for the Unprotected Against
			 Sexually Transmitted Infections among the Confined and Exposed
			 Act or the JUSTICE Act.
		2.FindingsThe Congress makes the following
			 findings:
			(1)According to the Bureau of Justice
			 Statistics (BJS), 2,292,133 persons were incarcerated in the United States as
			 of the end of 2009. Between 1998 and 2008, the number of persons incarcerated
			 in Federal or State correctional facilities increased by an average of 2.4
			 percent per year. One in every 32 United States residents was on probation, in
			 jail or prison, or on parole at the end of 2009.
			(2)As of 2009, 66.8 percent of incarcerated
			 persons were racial or ethnic minorities. Based on current incarceration rates,
			 BJS estimates that African-American males are 6 times more likely to be held in
			 custody than White males, while Hispanic males are a little more than 2 times
			 more likely to be held in custody. Across all age categories, African-American
			 males were incarcerated at higher rates than Hispanic or White males.
			(3)There is a
			 disproportionately high rate of HIV/AIDS among incarcerated persons, especially
			 among minorities. Approximately 25 percent of the HIV-positive population of
			 the United States passes through correctional facilities each year. BJS has
			 determined that the rate of confirmed AIDS cases is 2.4 times higher among
			 incarcerated persons than in the general population. Minorities account for the
			 majority of AIDS-related deaths among incarcerated persons, with
			 African-American incarcerated persons 2.8 times more likely than White
			 incarcerated persons and 1.4 times more likely than Hispanic incarcerated
			 persons to die from AIDS-related causes. Nearly two-thirds of AIDS-related
			 deaths are among Black, non-Hispanic males.
			(4)Studies suggest that other sexually
			 transmitted infections (STIs), such as gonorrhea, chlamydia, syphilis, genital
			 herpes, viral hepatitis, and human papillomavirus, also exist at a higher rate
			 among incarcerated persons than in the general population. For instance,
			 researchers have estimated that the rate of hepatitis C (HCV) infection among
			 incarcerated persons is somewhere between 8 and 20 times higher than that of
			 the general population.
			(5)Correctional facilities lack a uniform
			 system of STI testing and reporting. Establishing a uniform data collection
			 system would assist in developing and targeting counseling and treatment
			 programs for incarcerated persons. Better developed and targeted programs may
			 reduce the spread of STIs.
			(6)Although Congress has acted to reduce the
			 spread of sexual violence in correctional facilities by enacting the National
			 Prison Rape Elimination Act (PREA) of 2003, BJS reported that approximately 4.4
			 percent of incarcerated persons in prisons and 3.1 percent of persons in jail
			 reported experiencing one or more incidents of sexual victimization by another
			 incarcerated person or correctional facility staff in the previous year.
			(7)Approximately 95 percent of all
			 incarcerated persons eventually return to society. According to one study,
			 every year approximately 100,000 persons infected with both HIV and HCV are
			 released from correctional facilities. These individuals comprise approximately
			 50 percent of all persons with both infections in the United States.
			(8)According to the Centers for Disease
			 Control and Prevention (CDC), latex condoms, when used consistently and
			 correctly, are highly effective in preventing the transmission of HIV. Latex
			 condoms also reduce the risk of other STIs. Despite the effectiveness of
			 condoms in reducing the spread of STIs, the Bureau of Prisons does not
			 recommend their use in correctional facilities.
			(9)The distribution of condoms in correctional
			 facilities is currently legal in certain parts of the United States and the
			 world. The States of Vermont and Mississippi and the District of Columbia allow
			 condom distribution programs in their correctional facilities. The cities of
			 New York, San Francisco, Los Angeles, Washington DC, and Philadelphia also
			 allow condom distribution in their correctional facilities. However, these
			 States and cities operate fewer than 1 percent of all correctional
			 facilities.
			(10)A 2007 report by
			 the Massachusetts General Hospital Division of Infectious Diseases and the
			 University of California, San Francisco, found that the proportion of European
			 prison systems allowing condoms rose from 53 percent in 1989 to 81 percent in
			 1997. The same report also found that no prison system allowing the
			 distribution of condoms had reversed their decision, and no prison system
			 reported an increase in sexual activity among incarcerated persons as a result
			 of a decision to allow condom distribution.
			(11)In 2000 and 2001, researchers surveyed 300
			 incarcerated persons and 100 correctional officers at the Central Detention
			 Facility, a correctional facility operated by the District of Columbia at which
			 condoms are available. Researchers found that both incarcerated persons and
			 correctional officers generally supported the condom distribution program and
			 considered it to be important. Furthermore, the researchers determined that the
			 program had not caused any major security infractions. In Canada, the Expert
			 Committee on AIDS and Prisons surveyed more than 400 correctional officers in
			 the Federal prison system of Canada in 1995 and reported that 82 percent of
			 those responding indicated that the availability of condoms had created no
			 problems at their facility.
			(12)The American Public Health Association, the
			 United Nations Joint Program on HIV/AIDS, and the World Health Organization
			 have endorsed the effectiveness of condom distribution programs in correctional
			 facilities.
			(13)Many correctional facilities in the United
			 States do not provide comprehensive testing and treatment programs to reduce
			 the spread of STIs. According to BJS surveys from 2005, only 996 of the 1,821
			 Federal and State correctional facilities (i.e. 54.7 percent) provided HIV/AIDS
			 counseling programs.
			(14)Individuals who are enrolled in Medicaid
			 prior to incarceration face a suspension of their benefits upon incarceration,
			 and in some States a termination of their Medicaid eligibility. The Federal
			 Government encourages States to automatically re-enroll incarcerated persons on
			 Medicaid upon their release from a correctional facility, unless the State
			 reaches a determination that the individual is no longer eligible for reasons
			 other than their prior incarceration.
			(15)Formerly
			 incarcerated individuals who are newly released from correctional facilities
			 often face delays in the resumption of their Medicaid benefits which may
			 exacerbate any health issues which they face.
			(16)Incarcerated
			 individuals living with HIV/AIDS who are eligible for Medicaid would benefit
			 from prompt and automatic enrollment upon their release in order to ensure
			 their continued ability to access health services, including antiretroviral
			 treatment.
			3.Authority to
			 allow community organizations to provide STI counseling, STI prevention
			 education, and sexual barrier protection devices in Federal correctional
			 facilities
			(a)Directive to
			 Attorney GeneralNot later
			 than 30 days after the date of enactment of this Act, the Attorney General
			 shall direct the Bureau of Prisons to allow community organizations to
			 distribute sexual barrier protection devices and to engage in STI counseling
			 and STI prevention education in Federal correctional facilities. These
			 activities shall be subject to all relevant Federal laws and regulations which
			 govern visitation in correctional facilities.
			(b)Information
			 requirementAny community
			 organization permitted to distribute sexual barrier protection devices under
			 subsection (a) must ensure that the persons to whom the devices are distributed
			 are informed about the proper use and disposal of sexual barrier protection
			 devices in accordance with established public health practices. Any community
			 organization conducting STI counseling or STI prevention education under
			 subsection (a) must offer comprehensive sexuality education.
			(c)Possession of
			 device protectedNo Federal correctional facility may, because of
			 the possession or use of a sexual barrier protection device—
				(1)take adverse
			 action against an incarcerated person; or
				(2)consider
			 possession or use as evidence of prohibited activity for the purpose of any
			 Federal correctional facility administrative proceeding.
				(d)ImplementationThe
			 Attorney General and Bureau of Prisons shall implement this section according
			 to established public health practices in a manner that protects the health,
			 safety, and privacy of incarcerated persons and of correctional facility
			 staff.
			4.Sense of Congress
			 regarding distribution of sexual barrier protection devices in State prison
			 systemsIt is the sense of
			 Congress that States should allow for the legal distribution of sexual barrier
			 protection devices in State correctional facilities to reduce the prevalence
			 and spread of STIs in those facilities.
		5.Automatic
			 reinstatement of Medicaid benefits
			(a)In
			 generalSection 1902(e) of the Social Security Act (42 U.S.C.
			 1396a(e)) is amended by adding at the end the following:
				
					(15)Enrollment of
				ex-offenders
						(A)Automatic
				enrollment or reinstatement
							(i)In
				generalThe State plan shall provide for the automatic enrollment
				or reinstatement of enrollment of an eligible individual—
								(I)if such individual
				is scheduled to be released from a public institution due to the completion of
				sentence, not less than 30 days prior to the scheduled date of the release;
				and
								(II)if such
				individual is to be released from a public institution on parole or on
				probation, as soon as possible after the date on which the determination to
				release such individual was made, and before the date such individual is
				released.
								(ii)ExceptionIf a State makes a determination that an
				individual is not eligible to be enrolled under the State plan—
								(I)on or before the
				date by which the individual would be enrolled under
				clause (i), such clause shall not apply
				to such individual; or
								(II)after such date,
				the State may terminate the enrollment of such individual.
								(B)Relationship of
				enrollment to payment for services
							(i)In
				generalSubject to
				subparagraph (A)(ii), an eligible
				individual who is enrolled, or whose enrollment is reinstated, under
				subparagraph (A) shall be eligible for
				medical assistance that is provided after the date that the eligible individual
				is released from the public institution
							(ii)Relationship to
				payment prohibition for inmatesNo provision of this paragraph may be
				construed to permit payment for care or services for which payment is excluded
				under subparagraph (A), following paragraph (29), in section 1905(a).
							(C)Treatment of
				continuous eligibility
							(i)Suspension for
				inmatesAny period of continuous eligibility under this title
				shall be suspended on the date an individual enrolled under this title becomes
				an inmate of a public institution (except as a patient of a medical
				institution).
							(ii)Determination
				of remaining periodNotwithstanding any changes to State law
				related to continuous eligibility during the time that an individual is an
				inmate of a public institution (except as a patient of a medical institution),
				subject to
				clause (iii), with respect to an
				eligible individual who was subject to a suspension under
				subclause (I), on the date that
				such individual is released from a public institution the suspension of
				continuous eligibility under such subclause shall be lifted for a period that
				is equal to the time remaining in the period of continuous eligibility for such
				individual on the date that such period was suspended under such
				subclause.
							(iii)ExceptionIf a State makes a determination that an
				individual is not eligible to be enrolled under the State plan—
								(I)on or before the
				date that the suspension of continuous eligibility is lifted under
				clause (ii), such clause shall not
				apply to such individual; or
								(II)after such date,
				the State may terminate the enrollment of such individual.
								(D)Automatic
				enrollment or reinstatement of enrollment definedFor purposes of this paragraph, the term
				automatic enrollment or reinstatement of enrollment means that the
				State determines eligibility for medical assistance under the State plan
				without a program application from, or on behalf of, the eligible individual,
				but an individual can only be automatically enrolled in the State Medicaid plan
				if the individual affirmatively consents to being enrolled through affirmation
				in writing, by telephone, orally, through electronic signature, or through any
				other means specified by the Secretary.
						(E)Eligible
				individual definedFor
				purposes of this paragraph, the term eligible individual means an
				individual who is an inmate of a public institution (except as a patient in a
				medical institution)—
							(i)who was enrolled under the State plan for
				medical assistance immediately before becoming an inmate of such an
				institution; or
							(ii)is diagnosed with human immunodeficiency
				virus.
							.
			(b)Supplemental
			 Funding for State Implementation of Automatic Reinstatement of Medicaid
			 Benefits
				(1)In
			 generalSubject to
			 paragraph (6), for each State for which
			 the Secretary of Health and Human Services has approved an application under
			 paragraph (3), the Federal matching
			 payments (including payments based on the Federal medical assistance
			 percentage) made to such State under section 1903 of the Social Security Act
			 (42 U.S.C. 1396b) (excluding any increase resulting from the application of
			 section 5001 of Public Law 111–5) shall be increased by 5.0 percentage points
			 for payments to the State for the activities permitted under
			 paragraph (2) for a period of one
			 year.
				(2)Use of
			 fundsA State may only use increased matching payments authorized
			 under
			 paragraph (1)—
					(A)to strengthen the
			 State’s enrollment and administrative resources for the purpose of improving
			 processes for enrolling (or reinstating the enrollment of) eligible individuals
			 (as such term is defined in section 1902(e)(15)(E) of the Social Security Act);
			 and
					(B)for medical
			 assistance (as such term is defined in section 1905(a) of the Social Security
			 Act) provided to such eligible individuals.
					(3)Application and
			 agreementThe Secretary may only make payments to a State in the
			 increased amount if—
					(A)the State has amended the State plan under
			 section 1902 of the Social Security Act to incorporate the requirements of
			 subsection (e)(15) of such section;
					(B)the State has
			 submitted an application to the Secretary that includes a plan for implementing
			 the requirements of section 1902(e)(15) of the Social Security Act under the
			 State’s amended State plan before the end of the 90-day period beginning on the
			 date that the State receives increased matching payments under
			 paragraph (1);
					(C)the State’s
			 application meets the satisfaction of the Secretary; and
					(D)the State enters
			 an agreement with the Secretary that states that—
						(i)the State will
			 only use the increased matching funds for the uses permitted under
			 paragraph (2); and
						(ii)at the end of the period under
			 paragraph (1), the State will submit to
			 the Secretary, and make publicly available, a report that contains the
			 information required under
			 paragraph (4).
						(4)Required report
			 informationThe information
			 that is required in the report under
			 paragraph (3)(D)(ii)
			 includes—
					(A)the results of an
			 evaluation of the impact of the implementation of the requirements of section
			 1902(e)(15) of the Social Security Act on improving the State’s processes for
			 enrolling of individuals who are released for public institutions into the
			 Medicaid program;
					(B)the number of
			 individuals who were automatically enrolled (or whose enrollment is reinstated)
			 under such section 1902(e)(15) during the period under
			 paragraph (1); and
					(C)any other
			 information that is required by the Secretary.
					(5)Increase in cap
			 on Medicaid payments to territoriesSubject to
			 paragraph (6), the amounts otherwise
			 determined for Puerto Rico, the United States Virgin Islands, Guam, the
			 Northern Mariana Islands, and American Samoa under subsections (f) and (g) of
			 section 1108 of the Social Security Act (42 6 U.S.C. 1308) shall each be
			 increased by the necessary amount to allow for the increase in the Federal
			 matching payments under
			 paragraph (1), but only for the period
			 under such paragraph for such State. In the case of such an increase for a
			 territory, subsection (a)(1) of such section 1108 shall be applied without
			 regard to any increase in payment made to the territory under part E of title
			 IV of such Act that is attributable to the increase in Federal medical
			 assistance percentage effected under
			 paragraph (1) for the territory.
				(6)Limitations
					(A)TimingWith respect to a State, at the end of the
			 period under
			 paragraph (1), no increased matching
			 payments may be made to such State under this subsection.
					(B)Maintenance of
			 eligibility
						(i)In
			 generalSubject to
			 clause (ii), a State is not
			 eligible for an increase in its Federal matching payments under
			 paragraph (1), or an increase in a cap
			 amount under
			 paragraph (5), if eligibility standards,
			 methodologies, or procedures under its State plan under title XIX of the Social
			 Security Act (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)) are more restrictive than the eligibility standards,
			 methodologies, or procedures, respectively, under such plan (or waiver) as in
			 effect on the date of enactment of this Act.
						(ii)State
			 reinstatement of eligibility permittedA State that has restricted eligibility
			 standards, methodologies, or procedures under its State plan under title XIX of
			 the Social Security Act (including any waiver under such title or under section
			 1115 of such Act (42 U.S.C. 1315)) after the date of enactment of this Act, is
			 no longer ineligible under
			 clause (i) beginning with the first
			 calendar quarter in which the State has reinstated eligibility standards,
			 methodologies, or procedures that are no more restrictive than the eligibility
			 standards, methodologies, or procedures, respectively, under such plan (or
			 waiver) as in effect on such date.
						(C)No waiver
			 authorityThe Secretary may not waive the application of this
			 subsection under section 1115 of the Social Security Act or otherwise.
					(D)Limitation of
			 matching payments to 100 percentIn no case shall an increase in
			 Federal matching payments under this subsection result in Federal matching
			 payments that exceed 100 percent.
					(c)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by
			 subsection (a) shall take effect 180 days
			 after the date of the enactment of this Act and shall apply to services
			 furnished on or after such date.
				(2)Rule for changes
			 requiring State legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendments made by this subsection, the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such title solely on the basis of its failure to meet this additional
			 requirement before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. For purposes of the previous
			 sentence, in the case of a State that has a 2-year legislative session, each
			 year of such session shall be deemed to be a separate regular session of the
			 State legislature.
				6.
			 Survey of and report on correctional facility programs aimed at reducing the
			 spread of STIs
			(a)SurveyThe Attorney General, after consulting with
			 the Secretary of Health and Human Services, State officials, and community
			 organizations, shall, to the maximum extent practicable, conduct a survey of
			 all Federal and State correctional facilities, no later than 180 days after the
			 date of enactment of this Act and annually thereafter for 5 years, to determine
			 the following:
				(1)Prevention
			 education offeredThe type of prevention education, information,
			 or training offered to incarcerated persons and correctional facility staff
			 regarding sexual violence and the spread of STIs, including whether such
			 education, information, or training—
					(A)constitutes
			 comprehensive sexuality education;
					(B)is compulsory for
			 new incarcerated persons and for new staff; and
					(C)is offered on an
			 ongoing basis.
					(2)Access to sexual
			 barrier protection devicesWhether incarcerated persons
			 can—
					(A)possess sexual
			 barrier protection devices;
					(B)purchase sexual
			 barrier protection devices;
					(C)purchase sexual
			 barrier protection devices at a reduced cost; and
					(D)obtain sexual
			 barrier protection devices without cost.
					(3)Incidence of
			 sexual violenceThe incidence of sexual violence and assault
			 committed by incarcerated persons and by correctional facility staff.
				(4)Counseling,
			 treatment, and supportive servicesWhether the correctional facility requires
			 incarcerated persons to participate in counseling, treatment, and supportive
			 services related to STIs, or whether it offers such programs to incarcerated
			 persons.
				(5)STI
			 testingWhether the correctional facility tests incarcerated
			 persons for STIs or gives them the option to undergo such testing—
					(A)at intake;
					(B)on a regular
			 basis; and
					(C)prior to
			 release.
					(6)STI test
			 resultsThe number of incarcerated persons who are tested for
			 STIs and the outcome of such tests at each correctional facility, disaggregated
			 to include results for—
					(A)the type of
			 sexually transmitted infection tested for;
					(B)the race and/or
			 ethnicity of individuals tested;
					(C)the age of
			 individuals tested; and
					(D)the gender of
			 individuals tested.
					(7)Pre-release
			 referral policyWhether
			 incarcerated persons are informed prior to release about STI-related services
			 or other health services in their communities, including free and low-cost
			 counseling and treatment options.
				(8)Pre-release
			 referrals madeThe number of referrals to community-based
			 organizations or public health facilities offering STI-related or other health
			 services provided to incarcerated persons prior to release, and the type of
			 counseling or treatment for which the referral was made.
				(9)Reinstatement of
			 medicaid benefitsWhether the correctional facility assists
			 incarcerated persons that were enrolled in the State Medicaid program prior to
			 their incarceration, in reinstating their enrollment upon release and whether
			 such individuals receive referrals as provided by paragraph (8) to entities
			 that accept the State Medicaid program, including if applicable—
					(A)the number of such
			 individuals, including those diagnosed with the human immunodeficiency virus,
			 that have been reinstated;
					(B)a list of
			 obstacles to reinstating enrollment or to making determinations of eligibility
			 for reinstatement, if any; and
					(C)the number of
			 individuals denied enrollment.
					(10)Other actions
			 takenWhether the correctional facility has taken any other
			 action, in conjunction with community organizations or otherwise, to reduce the
			 prevalence and spread of STIs in that facility.
				(b)PrivacyIn
			 conducting the survey, the Attorney General shall not request or retain the
			 identity of any person who has sought or been offered counseling, treatment,
			 testing, or prevention education information regarding an STI (including
			 information about sexual barrier protection devices), or who has tested
			 positive for an STI.
			(c)ReportThe Attorney General shall transmit to
			 Congress and make publicly available the results of the survey required under
			 subsection (a), both for the Nation as a whole and disaggregated as to each
			 State and each correctional facility. To the maximum extent possible, the
			 Attorney General shall issue the first report no later than 1 year after the
			 date of enactment of this Act and shall issue reports annually thereafter for 5
			 years.
			7.Strategy
			(a)Directive to
			 Attorney GeneralThe Attorney
			 General, in consultation with the Secretary of Health and Human Services, State
			 officials, and community organizations, shall develop and implement a 5-year
			 strategy to reduce the prevalence and spread of STIs in Federal and State
			 correctional facilities. To the maximum extent possible, the strategy shall be
			 developed, transmitted to Congress, and made publicly available no later than
			 180 days after the transmission of the first report required under section 6(c)
			 of this Act.
			(b)Contents of
			 strategyThe strategy shall include the following:
				(1)Prevention
			 educationA plan for improving prevention education, information,
			 and training offered to incarcerated persons and correctional facility staff,
			 including information and training on sexual violence and the spread of STIs,
			 and comprehensive sexuality education.
				(2)Sexual barrier
			 protection device accessA plan for expanding access to sexual
			 barrier protection devices in correctional facilities.
				(3)Sexual violence
			 reductionA plan for reducing the incidence of sexual violence
			 among incarcerated persons and correctional facility staff, developed in
			 consultation with the National Prison Rape Elimination Commission.
				(4)Counseling and
			 supportive servicesA plan for expanding access to counseling and
			 supportive services related to STIs in correctional facilities.
				(5)TestingA
			 plan for testing incarcerated persons for STIs during intake, during regular
			 health exams, and prior to release, and that—
					(A)is conducted in
			 accordance with guidelines established by the Centers for Disease Control and
			 Prevention;
					(B)includes pre-test
			 counseling;
					(C)requires that
			 incarcerated persons are notified of their option to decline testing at any
			 time;
					(D)requires that incarcerated persons are
			 confidentially notified of their test results in a timely manner; and
					(E)ensures that
			 incarcerated persons testing positive for STIs receive post-test counseling,
			 care, treatment, and supportive services.
					(6)TreatmentA
			 plan for ensuring that correctional facilities have the necessary medicine and
			 equipment to treat and monitor STIs and for ensuring that incarcerated persons
			 living with or testing positive for STIs receive and have access to care and
			 treatment services.
				(7)Strategies for
			 demographic groupsA plan for developing and implementing
			 culturally appropriate, sensitive, and specific strategies to reduce the spread
			 of STIs among demographic groups heavily impacted by STIs.
				(8)Linkages with
			 communities and facilitiesA
			 plan for establishing and strengthening linkages to local communities and
			 health facilities that—
					(A)provide
			 counseling, testing, care, and treatment services;
					(B)may receive
			 persons recently released from incarceration who are living with STIs;
			 and
					(C)accept payment
			 through the State Medicaid program.
					(9)Enrollment in
			 State Medicaid programsPlans to ensure that incarcerated persons
			 who were—
					(A)enrolled in their
			 State Medicaid program prior to incarceration in a correctional facility are
			 automatically re-enrolled in such program upon their release; and
					(B)not enrolled in
			 their State Medicaid program prior to incarceration, but who are diagnosed with
			 the human immunodeficiency virus while incarcerated in a correctional facility,
			 are automatically enrolled in such program upon their release.
					(10)Other
			 plansAny other plans developed by the Attorney General for
			 reducing the spread of STIs or improving the quality of health care in
			 correctional facilities.
				(11)Monitoring
			 systemA monitoring system that establishes performance goals
			 related to reducing the prevalence and spread of STIs in correctional
			 facilities and which, where feasible, expresses such goals in quantifiable
			 form.
				(12)Monitoring
			 system performance indicatorsPerformance indicators that measure
			 or assess the achievement of the performance goals described in paragraph
			 (9).
				(13)Cost
			 estimateA detailed estimate of the funding necessary to
			 implement the strategy at the Federal and State levels for all 5 years,
			 including the amount of funds required by community organizations to implement
			 the parts of the strategy in which they take part.
				(c)ReportThe Attorney General shall transmit to
			 Congress and make publicly available an annual progress report regarding the
			 implementation and effectiveness of the strategy described in subsection (a).
			 The progress report shall include an evaluation of the implementation of the
			 strategy using the monitoring system and performance indicators provided for in
			 paragraphs (9) and (10) of subsection (b).
			8.Appropriations
			(a)In
			 generalThere are authorized
			 to be appropriated such sums as may be necessary to carry out this Act for each
			 of the fiscal years 2012 through 2018.
			(b)Availability of
			 fundsAmounts made available under paragraph (1) are authorized
			 to remain available until expended.
			9.DefinitionsFor the purposes of this Act:
			(1)Community
			 OrganizationThe term
			 community organization means a public health care facility or a
			 nonprofit organization which provides health- or STI-related services according
			 to established public health standards.
			(2)Comprehensive
			 Sexuality EducationThe term
			 comprehensive sexuality education means sexuality education that
			 includes information about abstinence and about the proper use and disposal of
			 sexual barrier protection devices and which is—
				(A)evidence-based;
				(B)medically
			 accurate;
				(C)age and
			 developmentally appropriate;
				(D)gender and
			 identity sensitive;
				(E)culturally and
			 linguistically appropriate; and
				(F)structured to
			 promote critical thinking, self-esteem, respect for others, and the development
			 of healthy attitudes and relationships.
				(3)Correctional
			 FacilityThe term
			 correctional facility means any prison, penitentiary, adult
			 detention facility, juvenile detention facility, jail, or other facility to
			 which persons may be sent after conviction of a crime or act of juvenile
			 delinquency within the United States.
			(4)Incarcerated
			 PersonThe term
			 incarcerated person means any person who is serving a sentence in
			 a correctional facility after conviction of a crime.
			(5)Sexually
			 Transmitted InfectionThe
			 term sexually transmitted infection or STI means any
			 disease or infection that is commonly transmitted through sexual activity,
			 including HIV/AIDS, gonorrhea, chlamydia, syphilis, genital herpes, viral
			 hepatitis, and human papillomavirus.
			(6)Sexual Barrier
			 Protection DeviceThe term sexual barrier protection
			 device means any FDA-approved physical device which has not been
			 tampered with and which reduces the probability of STI transmission or
			 infection between sexual partners, including female condoms, male condoms, and
			 dental dams.
			(7)StateThe
			 term State includes the District of Columbia, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United
			 States Virgin Islands.
			
